              Case 1:18-cv-00158-SPW Document 16 Filed 02/26/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                  BILLINGS DIVISION




   ROBERT ZLAHN,
                                                                      CV 18-158-BLG-SPW
                               Petitioner,

   vs.                                                                 ORDER ADOPTING
                                                                       MAGISTRATE'S FINDINGS
   PATRICK MCTIGHE,ATTORNEY                                            AND RECOMMENDATIONS
   GENERAL OF THE STATE OF
   MONTANA,

                               Respondent.


         Before the Court are Magistrate Judge Cavan's Findings and

 Recommendations, filed November 12, 2020.(Doc. 13). Judge Cavan

recommended that Petitioner Robert Zlahn's amended petition for writ of habeas

 corpus be denied. {Id. at 32). Petitioner timely filed an objection to the

Recommendation on November 27, 2020.'(Doc. 15). For the following reasons,
the Court adopts Judge Cavan's Findings and Recommendations in full.

         I.       STANDARD OF REVIEW

         Parties are entitled to de novo review ofthose portions ofJudge Cavan's

findings and recommendations to which they timely and properly object. 28 U.S.C,


'Petitioner filed a second document requesting additional time within which to file "an amended petition for why he
objects and explain."(Doc. 14 at 1). However, Petitioner timely filed his objections to Judge Cavan's
Recommendations four days later. Therefore, Petitioner's request for additional time is denied as moot.
                                                         1
Case 1:18-cv-00158-SPW Document 16 Filed 02/26/21 Page 2 of 4
Case 1:18-cv-00158-SPW Document 16 Filed 02/26/21 Page 3 of 4
Case 1:18-cv-00158-SPW Document 16 Filed 02/26/21 Page 4 of 4
